Citation Nr: 1718305	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ankle disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a July 2010 rating decision, the RO determined that service connection for the Veteran's right ankle disorder was not warranted due to the lack of an ankle disability diagnosis on the Veteran's separation exam and a negative nexus opinion.  

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system. Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's right ankle disorder and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a chronic right ankle sprain have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Right Ankle Disability

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247 (1999).

Turning to the facts in this case, the Veteran's service treatment records reveal that the Veteran was treated in October 1959 for a right ankle sprain. In his March 1962 separation exam, the Veteran reported foot trouble. Following service, the Veteran has shown a diagnosis of a right ankle sprain. Thus, the record shows the presence of both a current disability and an in-service incident. 

Therefore, the resolution of this appeal turns on the question is whether the Veteran's current disability was caused or aggravated by his active duty service. The record includes opposing medical opinions on this point.

The April 2010 VA examiner opined that the Veteran's right ankle sprain was less likely than not caused by or a result of the Veteran's sprain in service and that his right ankle sprain is most likely caused by or a result of degenerative changes. 

Also of record is a May 2011 statement from the Veteran's private physician. The private physician notes that the Veteran's current ankle symptoms are more than likely related to the original injury while in service. 

In a buddy statement dated January 2011, the Veteran's son wrote that the Veteran has had problems with his ankles since service. In another buddy statement dated January 2011, E.J.T. wrote that after the Veteran returned home from service, he had problems walking and would consistently mention ankle pain.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the January 2011 lay statements and May 2011 medical opinion are sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether there is a nexus between the Veteran's current chronic right ankle sprain disability and service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a chronic right ankle sprain is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

Service connection for a chronic right ankle sprain disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


